DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	This office acknowledges receipt of the following items from the applicant: Information Disclosure Statement (IDS) filed on 11 March 2020.  The references cited on the PTOL 1449 form have been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17, 18, 20, 21, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (U.S. Patent Application Publication 2017/0104061) in view of Cheng et al. (U.S. Patent Application Publication 2020/0365467) or Xie et al. (U.S. Patent Application Publication 2020/0357884).
Referring to Claim 17, Peng teaches in Fig. 22, 24A and 24B for example, a semiconductor device comprising: a substrate (100; par. 15); a first transistor (right side) in a first region of the substrate (100), the first transistor including: a plurality of channel layers (310b, 102b; par. 28; see Fig. 22 and 24A/24B) spaced apart from each other in a direction (vertical) perpendicular to an upper surface of the substrate (100); a first gate electrode (2470; par. 62; see Fig. 24A/24B) surrounding the plurality of channel layers (310b, 102b); a first gate insulating film (2468, typo on right side transistor in Fig. 24B; see par. 60-61) between the plurality of channel layers (310b, 102b) and the first gate electrode (2470); and first source/drain regions (932 on 310b; Fig. 10; par. 39-41 and 96) on opposite side surfaces, respectively, of the plurality of channel layers (310b, 
Peng does not explicitly state wherein the silicon germanium of the first semiconductor patterns (102a) has a germanium (Ge) content in a range of 25% to 35%, per se.
In the same field of endeavor, Cheng teaches forming a fin structure having a plurality of first semiconductor patterns (114, 116, 118) and a plurality of second semiconductor patterns (124, 126, 128), alternately stacked on the substrate (102); wherein the plurality of first semiconductor patterns (114, 116, 118) comprise silicon germanium (SiGe) having a germanium (Ge) content of from about 20%-40% with a specific example of 25% (par. 53, 55).
In the same field of endeavor, Xie teaches forming a fin structure having a plurality of first semiconductor patterns (122, 124, 126) and a plurality of second semiconductor patterns (114, 116, 118), alternately stacked on the substrate (102); 
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize a germanium (Ge) content of from about 25-35% as taught by Cheng or Xie in the SiGe layers of Peng in order to ensure appropriate etch selectivity (Cheng, par. 53).
Referring to Claim 18, Peng as modified above further teaches a semiconductor cap layer (2466; interfacial layer; par. 60) between the fin structure (310a) and the second gate insulating film (2470).
Referring to Claim 24, Peng as modified above further teaches wherein the plurality of second semiconductor patterns (310a, 102b) are at substantially the same level as, and comprise the same semiconductor material (silicon; par. 18) as, respective ones of the plurality of channel layers (310b, 102b).
Referring to Claim 25, Peng as modified above further teaches wherein the first and second source/drain regions (930, 932) comprise the same semiconductor epitaxial material (comprises silicon; par. 39, 40 and 92).

Referring to Claim 17, in an alternative interpretation, Peng teaches in Fig. 22, 24A and 24B for example, a semiconductor device comprising: a substrate (100; par. 15); a first transistor (right side) in a first region of the substrate (100), the first transistor including: a plurality of channel layers (310b, 102b; par. 28; see Fig. 22 and 24A/24B) spaced apart from each other in a direction (vertical) perpendicular to an upper surface 
One would reasonably interpret the second gate insulating film of the second transistor (left side) to be the combined insulating layers of (2466) and (2468) since they are both dielectric material between the semiconductor patterns (102a/102b) and the gate electrode (2470).  "The identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).
Peng does not explicitly state wherein the silicon germanium of the first semiconductor patterns (102a) has a germanium (Ge) content in a range of 25% to 35%, per se.
In the same field of endeavor, Cheng teaches forming a fin structure having a plurality of first semiconductor patterns (114, 116, 118) and a plurality of second semiconductor patterns (124, 126, 128), alternately stacked on the substrate (102); wherein the plurality of first semiconductor patterns (114, 116, 118) comprise silicon germanium (SiGe) having a germanium (Ge) content of from about 20%-40% with a specific example of 25% (par. 53, 55).
In the same field of endeavor, Xie teaches forming a fin structure having a plurality of first semiconductor patterns (122, 124, 126) and a plurality of second semiconductor patterns (114, 116, 118), alternately stacked on the substrate (102); wherein the plurality of first semiconductor patterns (122, 124, 126) comprise silicon germanium (SiGe) having a germanium (Ge) content of from about 20-35% with a specific example of 25% (par. 38).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize a germanium (Ge) content of from about 25-35% as taught by Cheng or Xie in the SiGe layers of Peng in order to ensure appropriate etch selectivity (Cheng, par. 53).
Referring to Claim 20, in the alternative interpretation, Peng as modified above teaches the limitations of claim 17 wherein the gate insulating films (2468) have a 
Referring to Claim 21, in the alternative interpretation, Peng as modified above further teaches wherein the first gate insulating film (2468) has a thickness of about 3 Å to about 30 Å (0.3 nm to about 3 nm) (par. 61), which significantly overlaps the claimed range (2 nm or less) from 0.3 to 2 nm within the disclosed range; and wherein the gate insulating film (2468) has a thickness of about 3 Å to about 30 Å (0.3 nm to about 3 nm) (par. 61) and wherein the interfacial layer (2466) has a thickness of about 3 Å to about 7 Å (0.3 nm to about 0.7 nm) (par. 60); therefore the second gate insulating film (2466/2468) has a thickness of about 6 Å to about 37 Å (0.6 nm to about 3.7 nm), which has an overlap and an endpoint of 3.7 nm within the claimed range (3 to 10 nm).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to choose the enabled values from the disclosed thickness ranges of Peng for the respective gate dielectric films, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 1-16 are allowable.
Claims 19, 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention wherein each of the plurality of first semiconductor patterns has a first germanium (Ge) content gradient that increases toward a first center thereof in a vertical thickness direction thereof, and a first Ge content in the first center of each of the first semiconductor patterns is in a first range of 25% to 35% in combination with all of the limitations of Claim 1.
Regarding Claim 14, the prior art of record alone or in combination neither teaches nor makes obvious the invention wherein each of the plurality of first semiconductor patterns has a germanium (Ge) content gradient that increases toward a center thereof in a vertical thickness thereof, and a Ge content in the center of each of the first semiconductor patterns is in a range of 25% to 35% in combination with all of the limitations of Claim 14.
Regarding Claim 19, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein each of the plurality of first 
Regarding Claim 22, the prior art of record alone or in combination neither teaches nor makes obvious the invention of first internal spacers on opposite side surfaces, respectively, of the first gate electrode, wherein the first internal spacers are adjacent the first source/drain regions and are between the plurality of channel layers; and second internal spacers on opposite side surfaces, respectively, of the plurality of first semiconductor patterns, wherein the second internal spacers are adjacent the second source/drain regions and are between the plurality of second semiconductor patterns in combination with all of the limitations of Claims 17 and 22.  Claim 23 includes the limitations of claim 22.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894.  The examiner can normally be reached on M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896